Dewey, J.
The ruling, that the language of the contract, “ containing twice as many rods as there is to that tract of land lately owned by H. W. Clapp,” was of such plain and obvious import as could not be controlled by oral evidence explanatory of the intention of the 'parties, and tending to show that “ twice as many rods,” as used in the written, contract, only meant twice as many rods on the street, and not twice the quantity of land in the lot referred to, was correct. There was no such ambiguity as would authorize the admission of the pro posed evidence. Judgment on the verdict.
The defendant, before the entry of judgment, moved that he might be allowed, before conveying the land, to remove two dwelling houses, which he had built upon it, and which were of much greater value than the land itself.
Davis objected that the motion could not be granted according to the practice of courts of equity, because the buildings were erected after the defendant had notice of the construction of the agreement, claimed by the plaintiff; citing 2 Story on Eq. § 798; Green v. Biddle, 8 Wheat. 79; Bright v. Boyd, 1 Story R. 493; Pilling v. Armitage, 12 Ves. 84; Putnam v. Ritchie, 6 Paige, 390; and because the motion was not made at the trial before the jury, when the plaintiff, if this question had been raised, might have had his damages assessed by the jury.
The Court ordered that the defendant convey the land to the plaintiff within three months; and be permitted to remove the houses within that time, upon condition of leaving the premises in the state in which they were before the buildings were erected, or paying to the plaintiff any damage by reason of the land not being so left.